             Case 1:19-cr-00348-ELR-CMS Document 32 Filed 03/25/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


             UNITED STATES OF AMERICA                 : CRIMINAL ACTION
                                                      :
                         v.                           : NO. 1:19-CR-348-ELR-CMS
                                                      :
             CANDIDO ARNAU                            :



                              ORDER CERTIFYING READY FOR TRIAL

                   This Court has been notified that the defendant will enter a plea before the

             District Court Judge; therefore, the defendant’s pending motions to suppress

             evidence and statements [Docs. Nos. 19, 21, 23, 24, and 25] are DISMISSED

             AS MOOT.

                   It appearing that there are no further pretrial or discovery matters to bring

             before the undersigned as to this defendant, it is therefore ORDERED that this

             case be and is hereby CERTIFIED as ready for trial.

                   SO ORDERED, this 25th day of March, 2020.




AO 72A
(Rev.8/82)
